PETITION FOR REINSTATEMENT

ORDER

PER CURIAM:
AND NOW, this 12th day of December, 2002, a Rule having been issued upon Eugene A. Steger, Jr., to show cause why an order denying reinstatement should not be entered, upon consideration of the responses filed, the Rule is discharged, the Petition for Reinstatement is hereby *558granted and petitioner’s request for oral argument is dismissed as moot.
Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Disciplinary Board in the investigation and processing of the Petition for Reinstatement.